PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/911,327
Filing Date: 5 Mar 2018
Appellant(s): University of South Carolina



__________________
Christina L. Mangelsen
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed April 5, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated August 12, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4-6, 9, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mousavi et al. (Iran J Med Sci. 2015; 40(6): 501-506), in view of Tejamaya et al. (Environ Sci Technol. 2012; 46: 7011-7017).
(2) Response to Argument
Appellant's arguments in the Appeal Brief filed April 5, 2022 have been fully considered but they are not found persuasive: 
i) Appellant contends that while the claimed method employs coated silver nanoparticles 15-30 nm in size at a concentration of 15-60 ng/mL, “the lowest concentration of silver nanoparticles examined by Mousavi et al. for effect on fungal growth and aflatoxin production was 45 µg/mL…in contrast, the claimed methods contact a fungus with a suspension including coated silver nanoparticles in the parts per trillion range”, hence, “not only is there no overlap in ranges, the range of the silver nanoparticle concentration of the claimed methods is nowhere near the range disclosed”; that “the size of the nanoparticles of Mousavi was not reported” and “the nanoparticles of Tejamaya had an average size…of from 10.3 to 11.5 nm”; that “the proffered reasoning for modification of the cited art…is improper at least because the skilled artisan would have had no expectation of success in achieving the claimed methods and that the claimed concentration parameter is not recognized in the art as a results effective variable”; moreover, “Mousavi et al. teaches that at the relatively high ppb concentrations taught by the art, the silver nanoparticle suspensions have no toxic effect on human cells” and thus “the suggested motivation of determining a safe concentration of silver nanoparticles for human consumption is not supported, as Mousavi et al. teaches that their ppb concentrations are already safe for human cells”. 
The Examiner, however, would like to point out the following:
1. Neither Mousavi nor Tejamaya has been cited for individually anticipating the instantly claimed subject matter under 35 USC 102. Rather, the prior art rejection at issue here is under 35 USC 103, over the combination of the Mousavi and Tejamaya references, and what these references expressly disclose and reasonably suggest to one of ordinary skill in the art, who is one of ordinary creativity and not an automaton. 
2. Appellant’s claims are directed to a method of inhibiting aflatoxin production in a fungus by contacting the fungus with a suspension of silver nanoparticles coated with a polymer (e.g. PVP). Mousavi discloses a method of inhibiting aflatoxin production in a fungus by contacting the fungus with a suspension of silver nanoparticles. Inhibiting aflatoxin production in a fungus with silver nanoparticles is clearly not new and is without question simply not a patentable advance in the art. However, Appellant contends that while Mousavi discloses a 45-90 µg/mL concentration of silver nanoparticles to achieve inhibition of aflatoxin, Appellant employs a much lower concentration, i.e. 15-60 ng/mL, of silver nanoparticles coated with a polymer (e.g. PVP) to achieve the same effect. 
3. Mousavi, however, employs uncoated silver nanoparticles. Hence, while Appellant employs silver nanoparticles coated with a polymer (e.g. PVP), Mousavi employs silver nanoparticles which are not coated. The key question, then, is would it have been obvious to one of ordinary skill in the art to modify the method of Mousavi by employing silver nanoparticles coated with a polymer (e.g. PVP), and would one of ordinary skill in the art have reasonably expected that inhibition of aflatoxin could be successfully achieved using a significantly lower concentration of the silver nanoparticles coated with a polymer (e.g. PVP)? Tejamaya, the secondary reference, as well as the discussion of Mousavi, together provide sufficient insight to arrive at the claimed invention. Tejamaya discloses “it is clear that changes in surface chemistry, shape, aggregation, and dissolution occur as a function of AgNP surface coating…such changes quantitatively impact on exposure concentration and dose” (see Tejamaya, page 7016), and further disclose that PVP-coated silver nanoparticles “were found to be most stable” and recommended for “chronic exposures (21 days)” at lower doses with the aim of reducing the silver nanoparticle toxicity to the environment (see Tejamaya, page 7011). Mousavi, in the discussion, specifically notes that “AgNPs inhibited growth of Candida albicans at low concentrations (<4 µg/mL)” compared to the 45-90 µg/mL concentration shown to inhibit A. parasiticus in Mousavi’s own study, and Mousavi points out that the discrepancy in effective concentration is due in part to the fact that the study with Candida albicans requiring a significantly lower concentration of silver nanoparticles (i.e. (<4 µg/mL) employed silver nanoparticles which were “stabilized by surfactants and polymers” (see Mousavi, page 503).  
4. Clearly, then, without question, in view of the cited prior art, one of ordinary skill in the art would certainly understand that silver nanoparticles can be stabilized by coating with a polymer, particularly PVP, and would reasonably expect that the resulting stabilized PVP-coated silver nanoparticles could be employed at a significantly lower concentration to successfully achieve the desired effect, e.g. such as inhibition of aflatoxin production in a fungus. As anyone of ordinary skill in the art, and indeed most if not all laypersons, would certainly know, silver is expensive, and the less silver one can employ to achieve the desired end, the cheaper the costs. Moreover, as Tejamaya expressly discloses, “AgNPs are potentially toxic both to humans and the environment” (see Tejamaya, page 7011). Mousavi, the cited primary reference, ultimately seeks, or at least strongly suggests, the application of silver nanoparticles on crops intended for human consumption, such as peanuts, rice, corn, etc., as “contamination of these commodities with AFs often makes them unfit for consumption” (see Mousavi, page 501, 503, 504; AFs = aflatoxins). Most certainly, then, one of ordinary skill in the art would be motivated to employ the lowest possible concentration of PVP-coated silver nanoparticles that can achieve the desired effect of inhibition of aflatoxin production so as to minimize both costs and toxicity to humans and the environment. In contrast to Appellant’s assertion, “minimizing toxicity to humans” is not the sole motivation for doing this, and even assuming, arguendo, that the relatively higher silver nanoparticle concentrations employed by Mousavi have in fact already been shown to be safe for humans, lower silver nanoparticle concentrations would certainly be expected to be safe as well, even safer, and there is no reason why one of ordinary skill in the art would not seek to employ these lower concentrations to achieve the same desired effect of inhibiting aflatoxins, since these lower concentrations would certainly be expected to be even safer for human consumption and the environment. 
5. Therefore, in view of the cited prior art, one of ordinary skill in the art would thus be motivated to employ PVP-coated silver nanoparticles in the Mousavi method of inhibiting aflatoxin production in a fungus, and would without question reasonably expect that PVP-coated silver nanoparticles would be able to achieve the same desired effect of inhibiting aflatoxin production at a much lower concentration compared to the concentration employed in Mousavi for uncoated silver nanoparticles. What Appellant has done is merely determine and quantify this lower effective concentration, which is well within the skill of the ordinary mechanic in the art, even if the effective concentration for the PVP-coated silver nanoparticles is found to be three orders of magnitude lower compared to the effective concentration for the uncoated silver nanoparticles reported in Mousavi. 
6. Finally, Appellant claims that their silver nanoparticles have an average size of 15-30 nm. Both Mousavi and Tejamaya are concerned with silver nanoparticles. While Mousavi does not explicitly disclose the precise size of their silver nanoparticles, Mousavi does explicitly disclose that “AgNPs in colloid form with 4,000 ppm were purchased from Nanocid Company in Tehran” (see Mousavi, Materials and Methods, page 502). Asghari et al. (J. Nanobiotech. 2012; 10; page 2 of 11) discloses that the product NANOCID, purchased from Tehran, Iran, contains colloidal silver nanoparticles at a concentration of 4,000 mg/L (i.e. 4,000 ppm) with an average particle size of 16.6 nm (see Asghari, page 2 pf 11, left column). One of ordinary skill in the art would understand, therefore, that the silver nanoparticles employed by Mousavi have an average particle size of 16.6 nm, which is not patentably distinct from the claimed average particle size of 15-30 nm. Tejamaya discloses coated silver nanoparticle sizes from e.g. 10.3 ± 3.2 nm to 36.0 ± 2.0 nm (see Table 1). Clearly, then, one of ordinary skill in the art, in view of the cited prior art, would thus be motivated to employ silver nanoparticles with an average size of about 10-36 nm, or specifically about 16.6 nm.
ii) Appellant contends that “the Mousavi et al. study…showed that silver nanoparticles both inhibit fungal growth…and inhibit aflatoxin production”, and that “silver nanoparticles provide strong, considerable fungal growth inhibition”; and, moreover, “Mousavi et al. teaches that fungal growth and toxin production are inexorably coupled to one another” and “nowhere does Mousavi et al. suggest that the growth rate of the fungus and the production of aflatoxin from the fungus can be decoupled from one another and that through that decoupling, it is possible to inhibit aflatoxin production without a concomitant decrease in fungal growth rate”; that the “decoupling of fungal growth rate from toxin production…is a surprising and non-traditional response as attested to by the inventors in the Declaration under 37 C.F.R. §1.132” which discloses that the “previous understanding in this art was that silver nanoparticles were antifungal and that it is this antifungal activity that decreases aflatoxin production”, and thus “given the previous understanding of this art, it would not be possible to obtain inhibition of aflatoxin production without a decrease in fungal growth rate”. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Appellant’s assertion, Mousavi never discloses or even remotely suggests that “fungal growth and toxin production are inexorably coupled to one another”. This is nothing but Appellant’s own spin on the Mousavi disclosure. In reality, though, Mousavi teaches the very opposite, i.e. that it’s absolutely possible to inhibit aflatoxin production with silver nanoparticles at concentrations far lower than those required to inhibit fungal growth. 
2. Specifically, Mousavi discloses that the minimum inhibitory concentration (MIC), i.e. for inhibition of fungal growth, is 180 µg/mL. Anyone of ordinary skill in the art would immediately understand the MIC to be the lowest concentration (i.e. in this case of silver nanoparticles) that is able to detectably inhibit growth. In stark contrast to Appellant’s assertion, there is not a significant amount of growth inhibition at silver nanoparticle concentrations below the MIC. Rather, there is simply no detectable growth inhibition at silver nanoparticles below the MIC. Appellant further attempts to infer that although Mousavi discloses that 45 µg/mL silver nanoparticles inhibits aflatoxin production, Mousavi does not disclose the effect of 45 µg/mL on fungal growth and thus there is no way of knowing whether inhibition of fungal growth at this concentration is significant, and thus it could be. This is simply a mischaracterization of Mousavi. Again, Mousavi makes it perfectly clear that the MIC for fungal growth inhibition is 180 µg/mL, and thus it necessarily follows that at concentrations below the MIC, such as 45 µg/mL, there is simply not any significant amount of fungal growth inhibition. Hence, in other words, with an MIC of 180 µg/mL, the basic premise understood by anyone of ordinary skill in the art is that there is growth inhibition at concentrations higher than the MIC, i.e. higher than 180 µg/mL, and no growth inhibition at concentrations below the MIC, i.e. below 180 µg/mL. 
3. Yet, while the minimum inhibitory concentration (MIC) for inhibition of fungal growth by silver nanoparticles is 180 µg/mL, Mousavi reports that aflatoxin production was completely inhibited by silver nanoparticles at a concentration of only 90 µg/mL, an amount far lower than the minimum amount required for any growth inhibition. In other words, the key finding of the Mousavi study is precisely what Appellant is trying to assert is their unexpected result, i.e. that aflatoxin production can be significantly inhibited without significantly inhibiting fungal growth. For example, at 90 µg/mL silver nanoparticles, Mousavi discloses that aflatoxin production is fully inhibited, while this concentration is only half of the minimum concentration needed for any fungal growth inhibition, and thus there would be no fungal growth inhibition. Finally, even assuming, arguendo, that Appellant’s position in the Declaration, i.e. that the “previous understanding in this art was that silver nanoparticles were antifungal and that it is this antifungal activity that decreases aflatoxin production”, is accurate, this “previous understanding” has been rendered as obsolete as yesterday’s news by Mousavi. Therefore, Appellant’s “unexpected discovery” that aflatoxin production inhibition can be attained without concurrent significant inhibition of fungal growth is not unexpected at all. Appellant has merely confirmed what was already known in the prior art, e.g. from Mousavi.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID BROWE/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615   


                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.